Kane, J. (concurring).
While I agree with the majority that the present determination should be annulled, my reasons therefor differ. Rather than regard decedent’s hoápital stay as an implied exception to the statutory period of 183 days, it should be concluded instead that the statute was never intended to extend to a nondomiciliary forced to remain within this jurisdiction. The provision classifies as residents only those who have substantial New York contacts for bqth a permanent abode and lengthy personal presence are required. One without the other will not suffice as a basis for imposing income tax liability. This decedent voluntarily chose to enter New York in 1973 and, since the statute recognizes no distinc*255tion based on the reasons for such entry, except for certain military service, the entire period of her hospitalization was properly charged against the 183-day limit. The essential difference in this matter, as I view it, is the existence of uncontradicted evidence that decedent was unable to remove herself from this jurisdiction following her release from the hospital despite her wish to do so. It would be irrational for respondent to interpret the language of the statute so as to include those periods for the provision would then encompass what can only be fairly characterized as a "constructive” presence within this State. The statute plainly demands a more compelling predicate before tax liability attaches and it should be so construed given the unique circumstances of this case.